         Case 1:19-cv-01215-SCY-JHR Document 22 Filed 08/04/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

M.C.

          Plaintiff,

v.                                                             No.: 19-cv-1215 SCY-JHR

KHALED KASSEM, in his personal capacity
acting under state law,

          Defendant.

         ORDER EXTENDING DEADLINES FOR EXPERT WITNESS DISCLOSURES

          THIS MATTER comes before the Court on the parties’ Joint Motion to Extend Deadlines

for Expert Witness Disclosures [Doc. 21], filed August 3, 2020. The Court, having reviewed the

Motion, noting the concurrence of counsel, and being otherwise fully advised in the premises,

finds motion is well taken and should be granted.

     IT IS THEREFORE ORDERED that the Order Setting Case Management Deadlines and

Discovery Parameters [Doc 16], is amended as follows:

     -    Deadline for Plaintiff’s Rule 26(a)(2) expert disclosures:   August 31, 2020

     -    Deadline for Defendant’s Rule 26(a)(2) expert disclosure: October 1, 2020



                                                       ___________________________________
                                                       JERRY H. RITTER
                                                       UNITED STATES MAGISTRATE JUDGE
